     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 1 of 30



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
BIO-RAD LABORATORIES, INC. and     )
PRESIDENT AND FELLOWS OF HARVARD   )
COLLEGE,                           )
                    Plaintiffs,    )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-CV-12533-WGY
10X GENOMICS, INC.,                )
                                   )
                    Defendant.     )
___________________________________)


YOUNG, D.J.                                       April 30, 2020

                 MEMORANDUM AND ORDER OF DECISION

I.   INTRODUCTION

     In this motion to dismiss, 10X Genomics, Inc., (“10X”)

contests allegations of infringement on three patents.         The

President and Fellows of Harvard College (“Harvard”) is the

owner of two of these patents, U.S. Patent Nos. 9,919,277 (the

“‘277 patent”), and 8,871,444 (the “‘444 patent”), both of which

Bio-Rad Laboratories, Inc. (“Bio-Rad”) licenses.        Bio-Rad and

Harvard together sue 10X for infringement of these two patents.

Bio-Rad, owner of the U.S. Patent No. 10,190,115 (the “‘115

patent”) individually sues 10X for infringement of this patent.

     10X moves to dismiss the claims of indirect infringement,

willful infringement, and direct infringement under the doctrine

of equivalents on the ‘277 and ‘444 patents.       10X moves to
      Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 2 of 30



dismiss claims relating to the ‘115 patent for improper venue,

or in the alternative, to sever and transfer the claims to the

Northern District of California.

      This Court concludes that Bio-Rad and Harvard have

sufficiently pled all of their claims, and the motion to dismiss

is thus DENIED in its entirety.      The ‘115 patent, however, would

be more conveniently litigated with its parent patent in the

Northern District of California, and this Court therefore

TRANSFERS the applicable claims to that District.

      A.   Factual Background

      Because this is a motion to dismiss, this Court takes

plaintiff’s factual assertions as true and summarizes them here.

Thomas v. Rhode Island, 542 F.3d 944, 948 (1st Cir. 2008).             This

Court has no duty to take plaintiff’s legal conclusions as true.

Id.

      Bio-Rad and Harvard’s complaint alleges that 10X infringed

the ‘444 patent and the ‘277 patent.       Compl. ¶ 2, ECF No. 1.

Bio-Rad alone claims that 10X infringed the ‘115 patent.          Id. ¶

3.

      10X and Bio-Rad are competitors in the arena of life

science research tools.     Id. ¶ 14, 22.    A large portion of Bio-

Rad’s products are built around “Droplet Digital” technology,

which enables biological analysis by placing samples in

individual microdroplets.     Id. ¶ 15.    Similarly, 10X’s product

                                   [2]
      Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 3 of 30



lines utilize droplet-based emulsion systems to conduct

biological analysis.    Id. ¶ 23.

      Following Bio-Rad’s victory in a previous patent

infringement suit against 10X, 10X launched a new line of

biological research products labeled the “Next GEM Platform”

which was at the forefront of its September 2019 Initial Public

Offering (“IPO”).    Id. ¶¶ 24-27.    This Next GEM Platform

consists of a specialized instrument, the “Chromium Controller,”

along with specialized reagents for conducting reactions in

microfluidic droplets.     Id. ¶¶ 13, 25.     It is this new platform

that forms the basis of the alleged infringements.         Id. ¶ 27.

      Bio-Rad and Harvard allege 10X infringes on claims 1-2, 4,

and 8 of the ‘444 patent pursuant to 35 U.S.C. § 271(a),

literally or under the doctrine of equivalents, through its use

of the Next GEM product line.      Id. ¶ 32.    Bio-Rad retains from

Harvard an exclusive license to the ‘444 patent, which relates

to the field of microfluidic systems, kits, and chips.          Id. ¶

31.

      Bio-Rad also retains a license from Harvard for the ‘277

patent in the field of microfluidic systems, kits and chips.

Id. ¶ 48.   Bio-Rad and Harvard allege 10X infringes claims 1-6,

8-9, 11, and 13-14 of the ‘277 patent pursuant to 35 U.S.C. §

271(a) literally or under the doctrine of equivalents through

its use of the Next GEM products.         Id. ¶ 49.

                                    [3]
         Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 4 of 30



     Bio-Rad and Harvard further claim the infringement has been

knowing and willful.       Id. ¶¶ 33, 50.

     Bio-Rad and Harvard allege 10X has induced infringement by

selling, marketing, providing informational materials, and

creating distribution channels for its Next GEM line with the

intent that customers would use it to infringe the ‘444 and ‘277

patents.     Compl. ¶¶ 37-41, 53-57.

     Bio-Rad alleges that 10X knew of the ‘444 and ‘277 patents

because the parties litigated a previous case in Delaware and

through its own licensing agreements with Harvard.            Id. ¶¶ 33-

35, 50-52; see also RainDance Techs., Inc. v. 10X Genomics,

Inc., Civ. A. No. 15-152-RGA, 2016 U.S. Dist. LEXIS 33875 (D.

Del. March 4, 2016) (the “152 case”); Bio-Rad Labs., Inc. v. 10x

Genomics, Inc., 322 F. Supp. 3d 537 (D. Del. 2018).1

Furthermore, 10X’s Co-Founder and Chief Scientific Officer, Dr.

Hindson, stated that 10X knew of the work of Dr. Weitz, one of

the inventors of the ‘444 and ‘277 patents.           Compl. ¶¶ 33, 50.

Additionally, Bio-Rad indicates that 10X has filed Information

Disclosure Statements with the United States Patent Office

citing to the U.S. Patent Application No. 2006/0078888, which is




     1 Bio-Rad substituted as the plaintiff in the 152 case after
acquiring RainDance. See Compl. ¶ 20; Bio-Rad, 322 F. Supp. at
539.
                                      [4]
      Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 5 of 30



a published version of the priority application that the ‘444

patent continues.    Id. ¶ 34

      Bio-Rad owns the ‘115 patent labeled “Methods and

Compositions For Nucleic Acid Analysis.”       Id. ¶ 62.    Bio-Rad

claims that 10X infringed claims 1, 4-15, and 18-26 pursuant to

35 U.S.C. § 271(a) literally or under the doctrine of

equivalents through its use of the Next GEM platform.          Id. ¶ 64.

Bio-Rad claims this infringement was knowing and willful.          Id. ¶

65.

      Bio-Rad alleges 10X has induced infringement of this patent

by selling, marketing, providing informational materials, and

creating distribution channels for its Next GEM line, intending

that customers would use it to infringe the ‘115 patent.          Compl.

¶¶ 69-73.

      Bio-Rad alleges that 10X knew of the ‘115 patent because

its sole inventor, Serge Saxonov (“Saxonov”), was a former Bio-

Rad employee who left to co-found 10X.       Id. ¶¶ 63, 65.

Furthermore, 10X knew about the ‘115 patent at least from

December 4, 2015, because it filed Information Disclosure

Statements with the United States Patent Office citing to the

U.S. Patent Publication No. 2015/0376609, a published version of

the application that resulted in the ‘115 patent.         Id. ¶ 66.




                                   [5]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 6 of 30



     B.    Procedural History

     The Plaintiffs Bio-Rad and Harvard originally filed suit on

the ‘444, ‘277, and ‘115 patents in the District of Delaware.

See Am. Compl. ¶ 11; Bio-Rad Labs., Inc. v. 10X Genomics, Inc.

(“Bio-Rad Del. Docket”), Civ. A. No. 19-01699-RGA (D. Del. Dec.

18, 2019), ECF No. 8.    In that case, 10X argued that a license

from Harvard entitled it to the use of the ‘444 and ‘277 patents

and that this license agreement included a forum selection

clause which required litigation to take place in the District

of Massachusetts.   Def.’s Opening Br. Supp. Mot. Dismiss 2, Bio-

Rad Del. Docket, ECF No. 13; see also Decl. Jennifer K.

Robinson, Ex. 3, License Agreement ¶ 11.6, Bio-Rad Del. Docket,

ECF No. 18-1.   Bio-Rad then voluntarily dismissed the Delaware

claims and filed here.    Pl.’s Notice Voluntary Dismiss, Bio-Rad

Del. Docket, ECF No. 20.

     Bio-Rad and Harvard filed the complaint against 10X in this

District on December 18, 2019.     See generally Compl.     On January

21, 2020 Defendant 10X filed a motion to dismiss, and as to the

‘115 patent, a motion in the alternative to transfer the case.

Def.’s Mot. Dismiss, ECF No. 24; Mem. Supp. Def.’s Mot. Dismiss

(“Def.’s Mem.”), ECF No. 25; Def.’s Mot. Transfer, ECF No. 26;

Def.’s Mem. Supp. Mot. Transfer (“Def.’s Transfer Mem.”), ECF

No. 27.   The parties fully briefed the motions.       Pls.’ Opp’n

Def.’s Mot. Dismiss (“Pls.’ Opp’n”), ECF No. 50; Pl.’s Opp’n

                                  [6]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 7 of 30



Def.’s Transfer, ECF No. 51; Def.’s Reply Resp. Mot. Dismiss

(“Def.’s Reply”), ECF No. 61; Def.’s Reply Resp. Def.’s Mot.

Transfer, ECF No. 63.

     10X has additionally filed a partial answer to the

complaint as well as antitrust and patent infringement

counterclaims against Bio-Rad.     Def.’s Partial Answer &

Countercl., ECF No. 32; Def.’s Am. Partial Answer Compl. Am.

Counterclaim (“Def.’s Answer & Countercl.”), ECF No. 53.         Bio-

Rad also filed a motion to sever and stay 10X's antitrust and

patent infringement counterclaims, which the parties fully

briefed.   Pl.’s Mot. Sever & Stay 10X Antitrust Countercl., ECF

No. 70; Pls.’ Mem. Supp. Mot. Sever & Stay 10X Antitrust

Countercl., ECF No. 71; Pl.’s Mot. Sever & Stay 10X Patent

Infringement Countercl., ECF No. 73; Mem. Law Supp. Pl.’s Mot.

Sever & Stay Patent Infringement Countercl., ECF No. 74; Def.’s

Opp’n Pl.’s Alt. Mot. Sever & Stay Def.’s Antitrust Countercl.,

ECF No. 76; Def.’s Opp’n Pl.’s Mot. Sever & Stay Patent

Infringement Countercl., ECF No. 79.

     While this Court is not severing 10X’s antitrust

counterclaims, it will address them in a separate memorandum and

order.   As to 10X’s patent infringement counterclaims, this

Court has previously denied without prejudice the Motion to Stay

and Sever.   See Order, ECF No. 80.



                                  [7]
      Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 8 of 30



II.   ANALYSIS

      10X argues that the claims of indirect infringement,

willful infringement, and direct infringement under the doctrine

of equivalents should be dismissed because Bio-Rad and Harvard

do not plead sufficient facts to make these claims plausible.

Def.’s Mem. 10-11.    Specifically, 10X claims that there are

insufficient facts to “make it plausible that 10X had actual

knowledge of the Asserted Patents required for indirect and

willful infringement,” that Bio-Rad and Harvard allege nothing

but legal conclusions for willful blindness, and that they do

not show that 10X intended others to infringe.        Id. at 11.

      A.   Standard of Review

      For Bio-Rad and Harvard’s claims to survive the motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

its complaint must contain “enough facts to state a claim to

relief that is plausible on its face.”       Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       This Court is limited to

those “facts and documents that are part of or incorporated into

the complaint.”    Trans-Spec Truck Serv., Inc. v. Caterpillar

Inc., 524 F.3d 315, 321 (1st Cir. 2008).       “[F]actual allegations

need only be enough ‘to place the alleged infringer on notice.

This requirement ensures that the accused infringer has

sufficient knowledge of the facts alleged to enable it to answer

the complaint and defend itself.’”       Simplivity Corp. v.

                                   [8]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 9 of 30



Springpath, Inc., Civ. A. No. 4:15-13345-TSH, 2016 U.S. Dist.

LEXIS 155017, at *10 (D. Mass. July 15, 2016) (Hennessy, M.J.)

(quoting OpenTV, Inc. v. Apple Inc., Case No. 15-cv-02008, 2016

U.S. Dist. LEXIS 10445, at *9 (N.D. Cal. Jan. 28, 2016)).

     This Court must “assume the truth of all well-pleaded facts

[in the complaint] and give the plaintiff the benefit of all

reasonable inferences therefrom.”       Thomas, 542 F.3d at 948

(citing Clark v. Boscher, 514 F.3d 107, 112 (2008)).        It must do

so only after “ignor[ing] statements in the complaint that

simply offer legal labels and conclusions or merely rehash

cause-of-action elements.”    Schatz v. Republican State

Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012) (citing

Ocasio-Hernandez v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir.

2011)).   There must be sufficient “factual content” to permit

the court reasonably to infer that the defendant is liable for

the alleged unlawful conduct.     Ocasio-Hernandez, 640 F.3d at 12.

“[D]etailed factual allegations” are not necessary.        Twombly,

550 U.S. at 555.

     B.     Knowledge

     10X claims that Bio-Rad and Harvard fail to plead actual

knowledge of any of the patents.     Def.’s Mem. 3.     Knowledge is a

required element for indirect and willful infringement. See

Dynacore Holdings Corp. v. U.S. Philips Corp., 363 F.3d 1263,

1273 (Fed. Cir. 2004); WBIP, LLC v. Kohler Co., 829 F.3d 1317,

                                  [9]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 10 of 30



1340 (Fed. Cir. 2016) (explaining the importance of “assessing

the infringer’s knowledge at the time of the challenged

conduct”).    Additionally, this Court has previously determined

that plaintiffs must allege pre-filing knowledge to properly

plead induced infringement.     Zond, Inc. v. Fujitsu Semiconductor

Ltd., 990 F. Supp. 2d 50, 58 (D. Mass. 2014).

     As a preliminary matter, the Court may impute to 10X

knowledge of the ‘444, ‘277, and ‘115 patents due to the

Delaware litigation that Bio-Rad filed on September 11, 2019,

see Am. Compl., Bio-Rad Del. Docket, ECF No. 8, but that would

confine damages to the post-filing period.       See Zond, Inc., 990

F. Supp. 2d at 58 (holding courts may impute post-filing

knowledge to the defendant, but damages will be confined to the

post-filing period.)    After examining all the factors, though,

this Court rules that Bio-Rad has pled sufficient facts to show

knowledge on all three patents prior to that filing.

             1.   The ‘444 and ‘277 Patents

     Bio-Rad and Harvard state the following to support their

claim of 10X’s knowledge of the ‘444 patent:        10X cited a parent

application of this patent, 10X licensed other patents from

Harvard and was therefore aware of its patent portfolio, 10X was

involved in prior litigation with Bio-Rad regarding other

patents, and 10X was familiar with one of the named inventors of

the ‘444 patent, Dr. Weitz.     Compl. ¶¶ 33-36.     Bio-Rad and

                                  [10]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 11 of 30



Harvard allege the same for the ‘277 patent except that 10X did

not cite to any parent application.      Id. ¶¶ 50-52.

     10X argues that these allegations are insufficient.         Def.’s

Mem. 12.   10X cites Finjan, Inc. v. Juniper Networks, Inc. which

ruled that knowledge of a company’s patent portfolio does not

translate to actual knowledge of a patent.       Id. (citing Civ. A.

No. 17-05659 WHA, 2018 WL 905909, at *3 (N.D. Cal. Feb. 14,

2018)).    10X also relies on Bayer Healthcare, LLC v. Baxalta

Inc. which ruled that knowledge of a parent application, alone,

is not sufficient for knowledge of the patent in suit.         Civ. A.

No. 16-1122-RGA, 2017 U.S. Dist. LEXIS 126904, at *3 (D. Del.

Aug. 10, 2017).   The Federal Circuit, however, has cast doubt on

these types of decisions.2    In WCM Industries, Inc. v. IPS Corp.,


     2 10X also quotes Master Lock Co., LLC v. Toledo & Co in
which the court relied on the Federal Circuit case State Indus.,
Inc. v. A.O. Smith Corp., for the proposition that “[t]o
willfully infringe a patent, the patent must exist and one must
have knowledge of it . . . Filing an application is no guarantee
any patent will issue and a very substantial percentage of
applications never result in patent.” Def.’s Mem. 13 (quoting
No. 13-1658 (PAD), 2014 U.S. Dist. LEXIS 185302, at *6-7 (D.P.R.
June 12, 2014) (Delgado-Hernández, J.) (citing 751 F.2d 1226,
1236 (Fed. Cir. 1985))). Courts, however, have since accepted
circumstantial evidence to prove knowledge. See WCM Indus.,
Inc. v. IPS Corp., 721 F. App'x 959, 970 (Fed. Cir. 2018)
(citing Shiley, Inc. v. Bentley Labs., Inc., 794 F.2d 1561, 1568
(Fed. Cir. 1986)). WCM Industries noted that willful
infringement must be evaluated under the totality of
circumstances and distinguished State Indus., Inc. because it
was decided prior to the enactment of 35 U.S.C. § 122(b)(1)(A)
in 1999. 721 Fed. App’x at 970 n.4. That statute provided for
the publication of patent applications 18 months after their
filing, meaning the details of an application are no longer
                                  [11]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 12 of 30



the court stated that there was no per se rule regarding

knowledge and stressed a totality of the circumstances analysis.

721 F. App'x 959, 971 (Fed. Cir. 2018).       The court in that case

allowed circumstantial evidence to prove knowledge of patents,

including testimony from an employee that he monitored the

patent holder’s products, noted when some of the patent holder’s

patents were pending, and a “culture of copying” of the

infringer.   Id. at 971-72.    Another session of this court cited

to WCM Industries to cast doubt on Finjan and Bayer and

determined that direct evidence of knowledge is not required.

SiOnyx, LLC v. Hamamatsu Photonics K.K., 330 F. Supp. 3d 574,

608–10 (D. Mass. 2018) (Saylor, J.).

     Similarly, another session of this court denied a motion to

dismiss because it ruled the plaintiff had pled enough facts to

go forward on the issue of knowledge by alleging that defendant

and plaintiff were competitors, the ease of online patent

research, the defendant’s pre-suit investigations at a trade

show where plaintiff’s technology was displayed, and the

defendant’s later creation of a product which mimicked the

technology of the patent at issue.       Simplivity Corp., 2016 U.S.

Dist. LEXIS 155017, at 30.     The court determined that



“secret” as they were before its passage, and a factfinder can
thus permissibly infer knowledge of these details based on their
open publication. Id.


                                  [12]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 13 of 30



“‘knowledge of the patents may be proven by either direct or

circumstantial evidence.’”     Id. at *34 (quoting SynQor, Inc. v.

Artesyn Techs., Inc., Case No. 07-cv-497-TJW, 2011 U.S. Dist. WL

3624957 (E.D. Tex. Aug. 17, 2011), aff'd, 709 F.3d 1365 (Fed.

Cir. 2013)).

     This Court concludes that Bio-Rad has pled sufficiently

that 10X had knowledge of the ‘444 and ‘277 patents because it

is plausible that 10X knew of these patents given their nature

as competitors in a specialized market, previous patent

litigation between 10X and Bio-Rad, and access to Harvard’s

droplet patent portfolio.

          2.     The ‘115 Patent

     Bio-Rad alleges the following to show knowledge of the ‘115

patent: Serge Saxonov was a former employee of Bio-Rad and the

sole named inventor of the ‘115 patent.       Compl. ¶ 65.    Saxonov

then left Bio-Rad and co-founded 10X.       Id.   Furthermore, 10X has

cited the application which became the ‘115 patent in

Information Disclosure Statements before the United States

Patent Office.   Id. ¶ 66.    Bio-Rad contends, relying on the

facts in Simplivity, that a sophisticated competitor’s

recruitment of the patentee’s employees is enough to plausibly

indicate pre-suit knowledge.     Pl.’s Opp’n 17.

     This Court agrees.      It is true that a patent application

often differs from the final granted patent.        Def.’s Mem. 14

                                   [13]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 14 of 30



(citing Bayer at *3 (quoting State Indus., 751 F.2d at 1236)).

It is plausible, however, that a sophisticated competitor in

this unique market, led by the inventor of the patent, would

investigate and monitor the patent application process.         Thus,

these allegations are even stronger than those made for the

prior two patents, and Bio-Rad and Harvard have pled sufficient

facts to establish knowledge of the ‘115 patent.

     C.     Willful Infringement

     10X claims that Bio-Rad and Harvard did not plead

sufficient facts to establish a claim for willful infringement.

Def.’s Mem. 17.   This type of claim asks the court to apply

enhanced damages to an underlying infringement claim.         Halo

Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1930

(2016).3

     Halo’s guidance for willful infringement cases is that

courts should “limit[] the award of enhanced damages to

egregious cases of misconduct beyond typical infringement.”            Id.

at 1935.   Halo also noted that “culpability is generally

measured against the knowledge of the actor at the time of the

challenged conduct.”    Id. at 1933.     In Simplivity, the court




3 See generally Veena Tripathi, Halo from the Other Side: An
Empirical Study of District Court Findings of Willful
Infringement and Enhanced Damages Post-Halo, 103 Minn. L. Rev.
2617 (2019)(describing the evaluation of enhanced damages post-
Halo).
                                  [14]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 15 of 30



allowed a willful infringement claim to go forward because the

complaint alleged “escalation of infringing activities after

receipt of the original Complaint.”      2016 U.S. Dist. LEXIS

155017, at *61.

     In this case, Bio-Rad and Harvard argue that “10X was aware

of and monitored Harvard’s patent portfolios and technology, was

formed by former Bio-Rad employees, competed with Bio-Rad in the

next generation sequencing market, and launched droplet-based

sequencing systems incorporating Plaintiffs’ patented

technology.”   Pl.’s Opp’n 18.    Bio-Rad and Harvard also point to

Deere & Co. v. AGCO    Corp., see id., which states that

“deliberate copying, concealment, and conduct ‘outside

[industry] standards’ of morality are illustrative of the

egregious behavior that the Court in Halo contemplated as

deserving of enhanced damages awards under § 284 . . . [however]

an allegation of willful infringement can be based on much less

culpable conduct.”    Civ. A. No. 18-827-CFC, 2019 WL 668492, at

*5 (D. Del. Feb. 19, 2019) (internal citations omitted).

     Lexington Luminance LLC v. TCL Multimedia Tech. Holdings,

Ltd. is instructive here.     Civ. A. No. 16-11458-DJC, 2017 WL

3795769 (D. Mass. Aug. 30, 2017) (Casper, J.).        In that case,

defendants similarly argued that plaintiff’s only allegation to

support their claim of willful infringement was pre-suit

knowledge of the patent and the continued sale of the infringing

                                  [15]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 16 of 30



product despite this knowledge.      Id. at *6.   The court denied

defendants’ motion to dismiss, stating “[w]hether [plaintiff]

can ultimately show that it is entitled to enhanced damages for

Defendants' ‘egregious infringement behavior’ is not relevant to

the Court's consideration of a motion to dismiss . . . .         At

this juncture, a plaintiff is not required to allege more than

knowledge of the patent and of infringement.”        Id. (citing Halo,

136 S. Ct. at 1932.)

     This Court has already determined that Bio-Rad and Harvard

pled enough information to plausibly indicate 10X’s knowledge of

the patents.   They have also pled that 10X continued to sell its

materials after the current filing, meeting the standard in

Lexington Luminance, 2017 WL 3795769.       See Compl. ¶¶ 36, 52, 68.

Therefore, this Court will allow the claim of willful

infringement (which is more of a question of damages) to go

forward.

     D.    Direct and Induced Infringement

     Induced infringement is a claim for indirect infringement,

which necessarily requires direct infringement.        In re Bill of

Lading Transmission & Processing Sys. Patent Litig., 681 F.3d

1323, 1333 (Fed. Cir. 2012).     Bio-Rad and Harvard have pled

direct infringement through three claims charts detailing which

patent claims are infringed.     Compl. ¶¶ 32, 49, 64; id., Ex. 5,

‘444 Infringement Analysis (“‘444 Claim Chart”), ECF No. 1-7;

                                  [16]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 17 of 30



id., Ex. 16, ‘277 Infringement Analysis (“‘277 Claim Chart”),

ECF No. 1-18; id., Ex. 17, ‘115 Infringement Analysis (“‘115

Claim Chart”), ECF No. 1-19.

     “To establish inducement the plaintiff must show that the

alleged inducer: ‘[1] knew of the patent, [2] knowingly induced

the infringing acts, and [3] possessed a specific intent to

encourage another's infringement of the patent.”        Zond, 990 F.

Supp. 2d at 55 (quoting Vita–Mix Corp. v. Basic Holding, Inc.,

581 F.3d 1317, 1328 (Fed. Cir. 2009)).       As this Court has

already established that Bio-Rad and Harvard pled knowledge

sufficiently, it looks now to the second and third elements.

     An alleged inducer must have “an intent to cause the

infringing acts, for example, by providing third-parties with a

product which does not have any substantial non-infringing

uses.”    Id. at 56 (citing Hughes Aircraft Co. v. National

Semiconductor Corp., 857 F.Supp. 691, 699–700 (N. D. Cal.

1994)).

     The complaint states the following with regard to

inducement: 10X has induced infringement of specific claims of

the ‘444, ‘277, and ‘115 patents by:

     controlling the design and manufacture of, offering
     for sale, and selling the Next GEM platform and/or its
     individual components with the knowledge and specific
     intent that its customers will use the Next GEM
     platform to infringe the ’444 patent, literally or
     under the doctrine of equivalents, by performing the
     claimed method for detecting a product of an enzymatic

                                  [17]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 18 of 30



     reaction.

Compl. ¶¶ 37, 53, 69.    The complaint goes on to allege that

promotional materials distributed by 10X about the Next GEM

platform, the “creation of distribution channels” and the

“distribution of other instructional materials, product manuals,

and technical materials” have induced infringement.         Id. ¶¶ 38-

40, 54-56, 70-72.

     Bio-Rad and Harvard allege a lack of other non-infringing

uses for the ‘444 patent by stating: “As documented above and in

Exhibit 5, the Next GEM platform consists of a specialized

microfluidic device along with specialized reagents for

conducting reactions in microfluidic droplets.        As such, no part

of the Next GEM platform is a staple article of commerce

suitable for substantial non-infringing use.”        Id. ¶ 43.   These

allegations are repeated for the ‘277 and ‘115 patent.         Id. ¶¶

59, 75.   Taking as true that the specialized microfluidic device

can only carry out the stated reactions and that these reactions

infringe on Bio-Rad’s license and Harvard’s patents, Bio-Rad and

Harvard have properly alleged no non-infringing use.

     Courts have also determined that advertising one’s product

for a specific use constitutes induced infringement: “[e]vidence

of active steps taken to induce infringement, such as

advertising an infringing use, can support a finding of an

intention for the product to be used in an infringing manner.”

                                  [18]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 19 of 30



Lucent Techs., 580 F.3d at 1322 (citing DSU Med. Corp., 471 F.3d

at 1306).   Bio-Rad and Harvard note in their complaint that 10X

has advertised and promoted the Next GEM platform.         Compl. ¶ 10.

     10X cites to this Court’s case of Bonutti Skeletal

Innovations, LLC v. Depuy Synthes Sales, Inc., (“Bonutti”) in

which it claims that this Court decided to dismiss inducement

claims for scant conclusory pleadings.       Def.’s Mem. 17 (citing

Def.’s Mem. Supp. Mot. Dismiss 13, Civ. A. No. 14-14680-WGY, ECF

No. 10; Order, Bonutti, ECF No. 74).      This Court in Bonutti did

not, however, analyze the inducement claims specifically but

rather concluded that the entire complaint was scant and

conclusory, with little factual allegations throughout.         Tr.

Mot. Dismiss Hearing, Bonutti, ECF No. 75.       The Court then

allowed the plaintiff to amend the complaint.        Id.   The facts in

that case, therefore, are very different from the one before the

Court today.   Among other problems with the Bonutti case, the

complaint is silent as to which claims are asserted against each

of the accused products. Id. at 3-4; Compl., Bonutti, ECF No. 1.

Here, in contrast, Bio-Rad and Harvard utilize claims charts to

plead with specificity exactly which claims infringe their

patents, as well as 10X’s requisite knowledge of infringement.

     Thus, this Court allows the inducement claims to go forward

because they meet the standard for pleading an inducement claim.



                                  [19]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 20 of 30



     E.     Doctrine of Equivalents

     10X argues that Bio-Rad’s claims for direct infringement

under the doctrine of equivalents are insufficient because they

are solely conclusory and one-line phrases.       Def.’s Mem. 19-20.

Bio-Rad counters that the claim chart provides specificity and

that courts have allowed lesser pleadings on this doctrine to go

forward.   Pl.’s Opp’n 19.

     The doctrine of equivalents may apply when “an accused

product or process is the substantial equivalent of a patented

invention or process.    The essential inquiry is whether the

accused product or process contains elements identical or

equivalent to each claimed element of the patented invention.”

Trustees of Columbia Univ. in N. Y. v. Roche Diagnostics GmbH,

272 F. Supp. 2d 90, 102 (D. Mass. 2002) (Gertner, J.).

Essentially, the doctrine accounts for trivial changes from the

patent.    See Purdue Pharma L.P. v. Collegium Pharm., Inc., 335

F. Supp. 3d 149, 161–62 (D. Mass. 2018) (Saylor, J.).

      Bio-Rad cites Disc Disease Sols. Inc. v. VGH Sols., Inc.

which allowed a claim of infringement to go forward based solely

on the fact that the complaint “identified the three accused

products - by name and by attaching photos of the product

packaging as exhibits — and alleged that the accused products

meet ‘each and every element of at least one claim of the

[asserted patents], either literally or equivalently.’”         Id. at

                                  [20]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 21 of 30



19-20 (citing 888 F.3d 1256, 1260 (Fed. Cir. 2018)).         Disc

Disease stressed that the complaint need only put a defendant on

notice of the claims it would pursue.       888 F.3d at 1260.

     Bio-Rad also cites Agrophresh Inc. v. Hazel Techs., in

which defendants unsuccessfully argued that claims for

infringement under the doctrine of equivalent should be

dismissed because the plaintiff “merely parrots the language of

the asserted patent claims.”     Pl.’s Opp’n. 20 (citing Civ. A.

No. 18-1486, 2019 U.S. Dist. LEXIS 70570, at *1 (D. Del. Apr.

25, 2019)).    The court in that case found a complaint had

properly alleged infringement when it stated that defendant had

infringed literally, or under the doctrine of equivalents,

specific claims of their patent and went on to explain the

specific infringements.    Agrophresh Inc., U.S. Dist. LEXIS 70570

at *5.    The pleading here is very similar.     For the ‘444 patent,

for example, Bio-Rad and Harvard in their complaint stated that

“10X . . . continues to infringe at least claims 1-2, 4, and 8

of the ‘444 patent . . . literally or under the doctrine of

equivalents, by using without authority the Next GEM products.”

Compl. ¶ 32.   The Claim Chart explains that the ‘444 patent

covers:

     A method for detecting a product of an enzymatic
     reaction, comprising the steps of [] providing a
     droplet generator to produce, under microfluidic
     control, a plurality of aqueous microcapsules
     surrounded by an immiscible continuous phase that

                                  [21]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 22 of 30



     comprises a fluorinated oil that comprises a
     fluorinated polymer surfactant, each of the plurality
     of microcapsules comprising an enzyme, a genetic
     element, and reagents for the enzymatic reaction. . .

‘444 Claim Chart.    The Claim Chart compares this to 10X’s

product, stating that “10X’s Next GEM platform performs a method

for detecting a product of an enzymatic reaction, either

literally or under the doctrine of equivalents.        10X’s Next GEM

platform conducts enzymatic barcoding reactions in microfluidic

droplets and detects the products of those reactions using DNA

sequencing.”   Id.

     The Claims Charts for the other patents are similarly

detailed.   See ‘277 Claims Chart, ‘115 Claims Chart.        This

specificity is more than enough to put 10X on notice, in

compliance with the Twombly pleading standard.        See Agrophresh

Inc., Civ. A. U.S. Dist. LEXIS 70570, at *5-6.        Therefore, this

Court will allow forward the claims under the doctrine of

equivalents as well.

     F.     Transfer of the ‘115 Patent

     10X argues the claims relating to the ‘115 patent have no

connections to this district, and that the patent is not subject

to the forum selection clause of the ‘444 and ‘277 patents, and

thus venue is improper.    See Def.’s Transfer Mem 1, 1 n.1.           10X

asks this court to dismiss the ‘115 claims, or alternatively




                                  [22]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 23 of 30



sever them for transfer to the Northern District of California.

Def.’s Transfer Mem. 1.

     Under 28 U.S.C. § 1404, a court may transfer “any civil

action. . . [f]or the convenience of parties and witnesses, in

the interest of justice.”     The Federal Rules of Civil Procedure

allow a court to sever and transfer any case of misjoinder.

Fed. R. Civ. P. 21.

     In patent cases, venue must conform exclusively with 28

U.S.C § 1400, which states that suit may be brought “in the

judicial district where the defendant resides, or where the

defendant has committed acts of infringement and has a regular

and established place of business.”      28 U.S.C § 1400(b).     The

Supreme Court in TC Heartland LLC v. Kraft Foods Grp. Brands LLC

held that a corporation is a resident only of its state of

incorporation, confirming that amendments liberalizing the

general venue statute, 28 U.S.C. § 1391, did not modify section

1400(b).   137 S. Ct. 1514, 1517 (2017) (citing Fourco Glass Co.

v. Transmirra Products Corp., 353 U.S. 222, 226 (1957) (holding

that “residence” referred only to the state of incorporation)).

To establish venue for a suit outside the state of residence,

“(1) there must be a physical place in the district; (2) it must

be a regular and established place of business; and (3) it must

be the place of the defendant.     If any statutory requirement is

not satisfied, venue is improper under § 1400(b).”         See In re

                                  [23]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 24 of 30



Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).        Thus, 10X must

either “reside” in this district or it must have a regular place

of business here for venue to be proper under section 1400.

     For determining venue in general, courts have long utilized

the doctrine of pendent venue which applies “when one or more

claims arising out of a common nucleus of operative facts do not

satisfy the requirements of the applicable venue statute.”

Beattie v. United States, 756 F.2d 91, 100 (D.C. Cir. 1984),

abrogated on other grounds, Smith v. United States, 507 U.S.

197, 113 S. Ct. 1178 (1993).

     It is undisputed in this case that 10X has its principal

place of business in California and is incorporated in Delaware.

Compl. ¶ 6.    It therefore does not reside in this district.

Bio-Rad has also not pled any facts to suggest that 10X

maintains a physical location in this district.        Bio-Rad

therefore relies solely on pendent venue for the ‘115 claims.

Compl. ¶ 13.

     Bio-Rad pleads that the same “nucleus of operative facts”

exists between all three patents here because

     10X’s Next GEM Platform is the product accused of
     infringing each of the ’444, ’277, and ’115 patents.
     The technology underlying the Next GEM Platform and
     each of the asserted patents is the use of droplet-
     based emulsions for next generation sequencing and
     single-cell analysis. Because all three causes of
     action require assessment of how the Next GEM Platform
     generates and utilizes droplet-based emulsions to
     prepare samples for next generation sequencing and

                                  [24]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 25 of 30



     single-cell analysis, the witnesses and documentary
     evidence relevant to each cause of action are expected
     to be the same.

Compl. ¶ 13.   10X has also brought counterclaims which involve

Bio-Rad’s entire droplet portfolio, including the ‘115 patent.

See generally Def.’s Answer & Countercl.

     Other courts have determined that the doctrine of pendent

venue does not extend to patent claims.       10X refers to ARP Wave,

LLC v. Salpeter, which states that “[e]very court that has

addressed the issue following [TC Heartland] has found that

there is no ‘pendent’ venue over a patent-infringement claim

unless there is ‘original’ venue over a separate patent-

infringement claim under § 1400(b).”       Def.’s Mem. 7-8 (citing

364 F. Supp. 3d 990, 997 (D. Minn. 2019) (listing cases)).

     Here, venue for the ‘444 and ‘277 patents is based on a

forum selection clause in a contract 10X claims it has with

Harvard (rather than on section 1400), but the dispute over the

‘115 patent is solely between Bio-Rad and 10X, so the forum

selection clause is inapplicable.        See Compl. ¶ 12.   Bio-Rad

argues that the Next GEM platform nonetheless infringed all

three of their patents, so a common nucleus of operative fact

exists that allows pendent venue.        Compl. ¶¶ 26-27.

     Bio-Rad cites to Omega Patents, LLC v. Calamp Corp. as a

case possessing a similar fact pattern.       Pl.’s Opp’n 4 (citing

Civ. A. No. 6:13-1950-Orl-40DCI, 2017 U.S. Dist. LEXIS 186645

                                  [25]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 26 of 30



(M.D. Fl. Sep. 22, 2017) (aff'd in part, rev’d in part on other

grounds, 920 F.3d 1337, 1341 (Fed. Cir. 2019)).        In Omega

Patents, the court determined that a common nucleus of operative

fact existed where a party alleged that the sale of a single

product by the defendant infringed several patents.         2017 U.S.

Dist. LEXIS 186645, at *8.     Noting that the parties had a prior

agreement with a forum selection clause that created proper

venue for one patent, the court determined pendent venue could

apply to the other patents as well.      Id. at *3, *9.     The Omega

Patents court distinguished TC Heartland by explaining, “TC

Heartland established how venue is to be determined in these

actions in the absence of a stipulation to venue accompanied by

pendent venue.”   Id. at *9-10.    In the present case, Bio-Rad and

Harvard sued on infringement of multiple patents, two of which

anchored venue to this district through a forum selection

clause, a fact pattern essentially identical to that in Omega

Patents.   Id. at *3-5.

     This court agrees with the logic in Omega Patents,

rendering pendent venue proper on the ‘115 claim.        The other

cases which have refused to allow pendent venue involved

plaintiffs who brought non-patent claims and sought to use

pendent venue to skirt section 1400’s requirements for the

patent claims.    Cf. NextEngine Inc. v. NextEngine, Inc., Civ. A.

No. 17-CV-9785, 2019 U.S. Dist. LEXIS 584, at *5 (S.D.N.Y. Jan.

                                  [26]
       Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 27 of 30



2, 2019),    Jenny Yoo Collection, Inc. v. Watters Design Inc.,

U.S.P.Q. 2D (BNA) 1553, 1561 (S.D.N.Y. 2017), Nat'l Prods. v.

Arkon Res., Inc., 2018 U.S. Dist. LEXIS 48563, at *18-20 (W.D.

Wash. Mar. 23, 2018).      This is not the case here.      The primary

claims are patent claims and are properly venued, thus this

Court can exercise pendent venue over the ‘115 patent.

            1.    Convenience

       This Court nonetheless may transfer a claim for convenience

of the parties under 28 U.S.C. § 1404.

       10X argues that the Northern District of California is a

more convenient venue for the litigation of the ‘115 patent.

See generally Def.’s Transfer Mem.         This is because, 10X argues,

Harvard is not a co-plaintiff on the ‘115 claims, 10X and Bio-

Rad maintain their headquarters in the Northern District of

California, and the sole named inventor on the ‘115 patent --

Saxonov -- lives in the Northern District of California.           Id. at

1-2.

       Most importantly, 10X points out that these same two

parties are currently litigating U.S. Patent No. 9,347,059 (the

“‘059 patent”) in the Northern District of California, and the

‘115 patent is derivative of the ‘059 patent.          Id. at 3; see

also Bio-Rad Laboratories, Inc. v. 10X Genomics, Inc., No. 3:17-

cv-04339 (N.D. Cal. July 31, 2017).        The California case has

been stayed pending resolution of some of the patents (not

                                    [27]
        Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 28 of 30



including the ‘059 patent) at the International Trade Commission

(“ITC”) and remained closed as of the time of this order.             See

Order, Bio-Rad Laboratories, Inc., No. 3:17-cv-04339, ECF No.

48; Status Report re: Dkt. 51, Bio-Rad Laboratories, Inc., No.

3:17-cv-04339, ECF No. 52.

        In considering whether to exercise its discretion in

transferring venue, a court considers “the convenience of

parties and witnesses, in the interest of justice.”            28 U.S.C. §

1404.     This convenience analysis consists of an “individualized,

case-by-case consideration of convenience and fairness,” Stewart

Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988), and includes

practical considerations such as “the availability of documents;

the possibility of consolidation; and the order in which the

district court obtained jurisdiction.”          Coady v. Ashcraft &

Gerel, 223 F.3d 1, 11 (1st Cir. 2000).

        Here, the ‘059 and ‘115 patents will likely raise extremely

similar issues and require similar analysis, so the need for

judicial efficiency and reduction of the risk of inconsistent

judgment counsels transfer.        The balance of other practical

considerations appears neutral.         This is particularly true given

the fact the parties are currently pursuing litigation in both

California and Massachusetts that touches on this very patent.

Bio-Rad is the plaintiff in the Northern District of California

suit concerning the parent to the ‘115 patent, see Compl., Bio-

                                     [28]
     Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 29 of 30



Rad Laboratories, Inc., No. 3:17-cv-04339, ECF No. 1, while 10X

brought antitrust counterclaims in this District concerning the

patent portfolio Bio-Rad acquired from RainDance that includes

the ‘115 patent.   See Def.’s Answer & Countercl., Antitrust

Counterclaims ¶ 6.    Clearly, both parties are fully capable of

litigating this patent in either forum.

     This Court therefore finds that the ‘115 patent claims

ought be litigated alongside its parent patent, the ‘059, in the

Northern District of California.

III. CONCLUSION

     “At the motion to dismiss stage a complaint generally will

only be dismissed where it is ‘entirely implausible’ or

impossible for the grouped defendants to have acted as alleged.”

Zond, Inc., 990 F. Supp. 2d at 53.       Bio-Rad and Harvard need

only put 10X on notice of the infringement alleged and nudge

their claims into the range of plausibility.        They have done so.

Therefore, this court DENIES the motion to dismiss in its

entirety.

     As to the motion to transfer the ‘115 patent claims to the

Northern District of California, this court may use pendent

venue over this claim, but it would be more convenient to

litigate it in the Northern District of California.         Therefore,

the court TRANSFERS the ‘115 claims to that district.



                                  [29]
Case 1:19-cv-12533-WGY Document 99 Filed 04/30/20 Page 30 of 30




SO ORDERED.


                                        /s/WILLIAM G. YOUNG
                                        DISTRICT JUDGE




                             [30]
